Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Direct Dial - (215) 564-8048 1933 Act Rule 485(a)(2) 1933 Act File No. 002-73948 1940 Act File No. 811-03258 January 8, 2016 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: DFA Investment Dimensions Group Inc. File Nos. 002-73948 and 811-03258 Ladies and Gentlemen: Pursuant to Rule485(a)(2) under the Securities Act of 1933, as amended (the “1933 Act”), submitted electronically via the EDGAR system, please find enclosed Post-Effective Amendment Nos. 190/191 (the “Amendment”) to the Registration Statement of DFA Investment Dimensions Group Inc. (the “Registrant”).The Amendment is being submitted to add one new series of shares, designated as the DFA Social Fixed Income Portfolio (the “Portfolio”), to the Registrant. The Registrant intends, prior to the effective date of the Amendment, to file a subsequent post-effective amendment, pursuant to Rule 485(b) under the 1933 Act, for the purposes of: (i) responding to any comments conveyed by the U.S. Securities and Exchange Commission’s staff on the Amendment; and (ii) updating certain information contained in the prospectus and statement of additional information relating to the Portfolio. As noted on the facing sheet, the Amendment relates only to the Portfolio, and the Amendment does not affect the prospectuses and statements of additional information of the Registrant’s other series and class of shares. Please direct questions or comments relating to this filing to me at the above-referenced telephone number or, in my absence, to Brian Crowell, Esquire at (215) 564-8082. Very truly yours, /s/ Jana L. Cresswell Jana L. Cresswell Philadelphia, PA l Malvern, PA l New York, NY l Harrisburg, PA l Wilmington, DE l Cherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
